DETAILED ACTION
This Action is responsive to the communication filed on 11/24/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 11, 13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashimoto (US 2017/0062671).

Regarding claim 1, Hashimoto (see, e.g., FIG. 1B, FIG. 6A) discloses light emitting device comprising:
a light emitting diode chip 1 emitting light (Para 0048, Para 0049);
a first light transmitting resin part 4 (see FIG. 6A) surrounding at least part of a side surface of the light emitting diode chip 1 (Para 0043);
a second light transmitting resin part 3 (see FIG. 6A) covering an upper side of the first light transmitting resin part 4 and an upper side of the light emitting diode chip 1 (Para 0160); and
2 surrounding side surfaces of the light emitting diode chip 1, the first light transmitting resin part 4 (see FIG. 1, FIG. 6A) and the second light transmitting resin part 3 (see FIG. 1, FIG. 6A) and a lower surface of the light emitting diode chip 1 (see FIG. 1, FIG. 6A)(Para 0064),
wherein each of the first light transmitting resin part 4 (see FIG. 6A) and the second light transmitting resin part 3 (see FIG. 6A) has a width gradually increasing from one end to an opposite end in one direction, and
an inner wall of the barrier part 2 adjoins the side surface of the light emitting diode chip 1 or a lower end of the side surface thereof (see FIG. 1, FIG. 6A).

Regarding claim 2, Hashimoto (see, e.g., FIG. 1B, FIG. 6A) teaches that the inner wall of the barrier part 2 surrounds both the side surface of the first light transmitting resin part 4 and the side surface of the second light transmitting resin part 3 (Para 0064).

Regarding claim 3, Hashimoto (see, e.g., FIG. 1B, FIG. 6A) teaches that the inner wall of the barrier part 2 is divided into a first inner wall 2 (portion adjacent to 4) and a second inner wall 2 (portion adjacent to 3), and the side surface of the first light transmitting resin part 4 directly contacts the first inner wall of the barrier part 2 and on a concavely curved plane (Para 0064, Para 0090).

Regarding claim 4, Hashimoto (see, e.g., FIG. 1B, FIG. 6A) teaches that the inner wall of the barrier part 2 is divided into a first inner wall 2 (portion adjacent to 4) and a second inner wall 2 (portion adjacent to 3), and the side surface of the second light transmitting resin part 3 contacts the second inner wall 2 (portion adjacent to 3) of the barrier part 2 on an inclined plane (Para 0064, Para 0160) (see FIG. 1B, FIG. 6A).
e.g., FIG. 1B, FIG. 6A) teaches that the inner wall of the barrier part 2 is divided into a first inner wall 2 (portion adjacent to 4) and a second inner wall 2 (portion adjacent to 3), and a lower end of the first inner wall 2 (portion adjacent to 4) of the barrier part 2 adjoins the lower end of the side surface of the light emitting diode chip 1.

Regarding claim 6, Hashimoto (see, e.g., FIG. 1B, FIG. 6A) teaches that the lower end of the first inner wall 2 (portion adjacent to 4) of the barrier part 2 is placed at a height spaced apart from the lower end of the light emitting diode chip 1 while adjoining the side surface of the light emitting diode chip 1.

Regarding claim 7, Hashimoto (see, e.g., FIG. 1B, FIG. 6A) teaches that the inner wall of the barrier part 2 is divided into a first inner wall 2 (portion adjacent to 4) and a second inner wall 2 (portion adjacent to 3), and an upper end of the first inner wall 2 (portion adjacent to 4) of the barrier part 2 is coplanar with an upper surface of the light emitting diode chip 1.

Regarding claim 8, Hashimoto (see, e.g., FIG. 1B, FIG. 6A) teaches that a lower surface of the second light transmitting resin part 3 adjoins an upper surface of the first light transmitting resin part 4 and the upper surface of the light emitting diode chip 1.

Regarding claim 11, Hashimoto (see, e.g., FIG. 1B, FIG. 6A) teaches that the first light transmitting resin part 4 and the second light transmitting resin part 3 are formed of a transparent resin allowing transmission of light therethrough (Para 0079, Para 0092).

e.g., FIG. 1B, FIG. 6A) teaches that the first light transmitting resin part, the second light transmitting resin part 3, or both further comprise phosphor (Para 0079).

Regarding claim 16, Hashimoto (see, e.g., FIG. 1B, FIG. 6A) teaches that the inner wall of the barrier part 2 is structured and configured to reflect light emitted from the light emitting diode chip 1 (Para 0064, Para 0065).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (US 2017/0062671), in view of Sajiki (US 2017/0005243). 

Regarding claim 12, although Hashimoto shows substantial features of the claimed invention, Hashimoto fails to expressly teach that the transparent resin is a transparent silicon resin. 
Sajiki (see, e.g., FIG. 10C), on the other hand, teaches that the first light transmitting resin part 32 and the second light transmitting resin part 30 are made of a transparent silicon resin for the purpose of utilizing a resin with good heat resistance (Para 0064, Para 0092, Para 0096). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the transparent silicon resin of Sajiki as the first and second light transmitting resin part in the device of Hashimoto for the purpose of utilizing a resin that has good heat resistance (Para 0092, Para 0096).
Claims 1, 2, 5, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sogai (US 2018/0351048), in view of Sajiki (US 2017/0005243).

Regarding claim 1, Sogai (see, e.g., FIG. 4) discloses a light emitting device comprising:
a light emitting diode chip 30 emitting light (Para 0026);
a first light transmitting resin part 15 surrounding at least part of a side surface of the light emitting diode chip 30 (Para 0056);
a second light transmitting resin part 1 covering an upper side of the first light transmitting resin 15 part and an upper side of the light emitting diode chip 30 (Para 0026, Para 0027); and
a barrier part 20 surrounding side surfaces of the light emitting diode chip 30, the first light transmitting resin part 15 and the second light transmitting resin part 1 and a lower surface of the light emitting diode chip 30 (Para 0058, Para 0060),
wherein the first light transmitting resin part 15 has a width gradually increasing from one end to an opposite end in one direction (Para 0056), and
an inner wall of the barrier part 20 adjoins the side surface of the light emitting diode chip 30 or a lower end of the side surface thereof (Para 0059-Para 0060).
Although Sogai shows substantial features of the claimed invention, Sogai fails to expressly teach that the second light transmitting resin part has a width gradually increasing from one end to an opposite end in one direction. 
However, regarding “the second light transmitting resin part having a width gradually increasing from one end to an opposite end in one direction,” it would have been an obvious matter of design choice to adjust the side surface of the second light transmitting resin part to be either vertical or inclined as taught by Sajiki (see, e.g., FIG. 1C and FIG. 16F) who teaches a second light transmitting resin part 30 has either a vertical lateral surface or an inclined lateral surface (Para 0081). Moreover, a change in shape is a matter of design choice, which a person within the level of ordinary skill in the art would have found to be obvious absent persuasive In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 

Regarding claim 2, Sogai (see, e.g., FIG. 4) teaches that the inner wall of the barrier part 20 surrounds both the side surface of the first light transmitting resin part 15 and the side surface of the second light transmitting resin part 1 (Para 0058-Para 0060).

Regarding claim 5, Sogai (see, e.g., FIG. 4) teaches that the inner wall of the barrier part 20 is divided into a first inner wall 20 (portion adjacent to 15) and a second inner wall 20 (portion adjacent to 1), and a lower end of the first inner wall 20 (portion adjacent to 15) of the barrier part 20 adjoins the lower end of the side surface of the light emitting diode chip 30.

Regarding claim 9, Sogai (see, e.g., FIG. 4) teaches that an upper end of the first inner wall 20 (portion adjacent to 15) of the barrier part 20 is placed higher than an upper surface of the light emitting diode chip 30 (Para 0056).

Regarding claim 10, Sogai (see, e.g., FIG. 4) teaches that the first light transmitting resin part 15 surrounds at least part of the side surface of the light emitting diode chip 30 and the upper surface thereof, and an entire lower surface of the second light transmitting resin part 1 adjoins an upper surface of the first light transmitting resin part 15 (Para 0056, Para 0057).

Claims 1, 14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 2019 0106600 A), in view of Sajiki (US 2017/0005243).

Regarding claim 1, Lee (see, e.g., FIG. 3B) discloses a light emitting device comprising:
110, 120 emitting light (Para 0014, Para 0015);
a first light transmitting resin part 200 surrounding at least part of a side surface of the light emitting diode chip 110, 120 (Para 0014, Para 0050);
a second light transmitting resin part 500 covering an upper side of the first light transmitting resin part 200 and an upper side of the light emitting diode chip 100, 120 (Para 0050-Para 0052); and
a barrier part 300 surrounding side surfaces of the light emitting diode chip 110, 120, the first light transmitting resin part 200 and the second light transmitting resin part 500 and a lower surface of the light emitting diode chip 110, 120 (Para 0012, Para 0050-Para 0052),
wherein the first light transmitting resin part 34 has a width gradually increasing from one end to an opposite end in one direction, and
an inner wall of the barrier part 300 adjoins the side surface of the light emitting diode chip 110, 120 or a lower end of the side surface thereof
Although Lee shows substantial features of the claimed invention, Lee fails to expressly teach that the second light transmitting resin part has a width gradually increasing from one end to an opposite end in one direction. 
However, regarding “the second light transmitting resin part having a width gradually increasing from one end to an opposite end in one direction,” it would have been an obvious matter of design choice to adjust the side surface of the second light transmitting resin part to be either vertical or inclined as taught by Sajiki (see, e.g., FIG. 1C and FIG. 16F) who teaches a second light transmitting resin part 30 has either a vertical lateral surface or an inclined lateral surface (Para 0081). Moreover, a change in shape is a matter of design choice, which a person within the level of ordinary skill in the art would have found to be obvious absent persuasive evidence that the particular configuration of the claimed second light transmitting resin part has a In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 

Regarding claim 14, Lee (see, e.g., FIG. 3B) teaches a wavelength conversion part 400 covering an upper surface of the second light transmitting resin part 500 and an upper surface of the barrier part 300 (Para 0036, Para 0037, Para 0050).

Regarding claim 17, Lee (see, e.g., FIG. 1D, FIG. 3B) teaches that the light emitting diode chip 110, 120 comprises a bump pad 130 formed on the lower surface thereof and connected to an electrode 125, 126 formed thereon (Para 0015, Para 0021-Para 0023, Para 0025).

Regarding claim 18, Lee (see, e.g., FIG. 3B) teaches that at least a part of the bump pad 130 of the light emitting diode chip 110, 120 is embedded in the barrier part 300.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 2019 0106600 A), in view of Sajiki (US 2017/0005243), and further in view of Kuramoto (JP 6834469 B2).

Regarding claim 15, Lee/Sajiki fail to teach that the wavelength conversion part includes phosphor-in-glass (PIG). Lee does, however, teach that the wavelength conversion part 400 includes silicone resin/phosphor and epoxy resin/ phosphor (Para 0036, Para 0037, Para 0050). 
Kuramoto, on the other hand, teaches a wavelength conversion part that includes phosphor in silicone resin, phosphor in epoxy resin, and phosphor in glass (Para 0037, Para 0038). 
Therefore, it would have been obvious at the time of filing the invention to one or ordinary skill in the art to use either phosphor in silicone resin, phosphor in epoxy resin, and phosphor in . 

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 2019 0106600 A), in view of Sajiki (US 2017/0005243), and further in view of Park (CN 105762237 A).

Regarding claim 19, although Lee/Sajiki show substantial features of the claimed invention, Lee/Sajiki fail to expressly teach a bonding member formed on a lower side of the bump pad.
Park (see, e.g., FIG. 1), on the other hand, teaches a bonding member 140 formed on a lower side of the bump pad 115 for the purpose of installing the LED package directly on an external device and for effectively dissipating heat outwards through the bonding member (pg. 4, para 6; pg. 5, para 9). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the bonding member of Park to the device of Lee/Sajiki for the purpose of installing the LED package directly on an external device and for effectively dissipating heat outwards through the bonding member (pg. 5, para 9). 

Regarding claim 20, the combination of Lee (see, e.g., FIG. 3B) / Park (see, e.g., FIG. 1) teaches that at least a part of the bonding member 140 (of Park) is exposed from a lower surface of the barrier part 300 (of Lee). 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267. The examiner can normally be reached Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTONIO B CRITE/Examiner, Art Unit 2817                                                                                                                                                                                                        03/17/2022